COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-11-00322-CV


ROBERT GARLAND                                                   APPELLANT

                                       V.

NATIONAL BANK OF TEXAS                                            APPELLEE

                                   ------------

          FROM THE 48TH DISTRICT COURT OF TARRANT COUNTY

                                   ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                   ------------

      We have considered appellant's letter received on August 31, 2011, which

we construe as a motion to dismiss. It is the court=s opinion that the motion

should be granted; therefore, we dismiss the appeal.    See Tex. R. App. P.

42.1(a)(1), 43.2(f).



                                                  PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.


      1
       See Tex. R. App. P. 47.4.
DELIVERED: September 15, 2011




                                2